Title: 1778 April 18. Samedi.
From: Adams, John
To: 


       This Morning the Father of General Conway came to visit me, and enquire after his Son as well as American Affairs. He seems a venerable Personage.
       Dined at Mr. Bouffets, who speaks a little English. Mr. Bouffetts Brother, Mr. Veillard, M. Le Fevre, L’Abbe des Prades, Mr. Borry, &c. were there.
       Called and drank Tea at Mm. Brillons. Then made a Visit to M. Boullainvilliers, and his Lady, who is a kind of Lord of the Manor of Passi, and is just now come out to his Country Seat.
      